Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: positively reciting the first hypotube and the second hypotube in the claims, such that they are interpreted as part of the implantable lead and/or the implantable medical device.
Claims 4 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims read, “wherein the welding between the at least one conductive wire and the first hypotube is made at a first end of the first hypotube through which the at least one conductive wire and/or at a second end of the first hypotube, the second end being opposite the first end”.  The language “through which the at least one conductive wire and/or at a second end of the first hypotube, the second end being opposite the first end” is grammatically confusing, and the metes and bounds of the claim cannot be interpreted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7, 15, 17 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Safarevich et al. (US Pat 6,293,594).
Regarding claims 1, 3, 7, 15, 17,  Safarevich et al. discloses an implantable medical device and implantable lead comprising: at least one conductive wire 36; and an electrical connector (“connector pin”), the electrical connector configured to be connected to an implantable medical device such as a cardiac stimulation device, defibrillation device and/or a neuromodulation device (col. 1, lines 25-41), wherein the electrical connection between the conductive wire and the connector is formed by a first hypotube 50 welded to the conductive wire and welded to a second hypotube 37 of the electrical connector (col. 7, lines 24-44). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Safarevich et al. (US Pat 6,293,594) in view of Dick et al. (US PG Pub 2009/0018393).
Regarding claims 2, 16, Safarevich et al. discloses the first and second hypotube are abutted together and welded (col. 7, lines 24-44) and therefore does not expressly disclose the first hypotube is partially housed in the second hypotube such that a portion of the first hypotube protrudes out of the second hypotube.  Dick et al. teaches a first hypotube 500 and second hypotube 400 that can either be butt-joined (fig. 10a) or concentrically engaged or fitted together such that the first hypotube protrudes . 

Claims 4-6, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Safarevich et al. (US Pat 6,293,594) in view of Safarevich et al. (US Pat 6,697,675; hereinafter Safarevich ‘675).
Regarding claim 4-6, 18-19, Safarevich et al. discloses the welding between the at least one conductive wire and the first hypotube is made at a first end of the hypotube, the second end being opposite the first end (figs. 3-4) but does not expressly disclose the first hypotube through which the at least one conductive wire and/or at a second end of the first hypotube; the implantable lead comprising a plurality of conductive wires, such that each conductive wire is electrically connected to a respective first hypotube; at least two conductive wires are electrically connected to a same first hypotube.  Safarevich ‘675 teaches it is well known in the art for a conductive wire strand 86 of an implantable lead to comprise a plurality of conductive wires (fig. 5a), at least two conductive wires housed through and electrically connected to a same hypotube 92 (fig. 5a-b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Safarevich et al. to include a multi wire strand as known in the art and to try the welding connection design as taught by Safarevich ‘675 in order to provide a more compact weld assembly between the hypotube and the conductive wires with a puddle 100 on the interior surface of the hypotube (col. 7, lines 45-64).

Claims 8, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Safarevich et al. (US Pat 6,293,594) in view of Muench (US Pat 3,769,984).
Regarding claims 8, 20, Safarevich et al. does not expressly disclose the at least one conductive wire is a single-stranded or multi-stranded conductive wire such that the conductive wire has a diameter of less than 150 microns or 0.45 French.  Muench teaches it is well known in the art of medical devices to use multi-stranded conductive wires with a diameter of less than 150 microns (col. 2, line 67 to col. 3, line 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Safarevich et al. to try using conductive wires of diameters less than 150 microns as taught by Muench as a change of shape is only involves routine skill in the art and such a change would not alter the operation of the device and would have been reasonably predictable.

Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Safarevich et al. (US Pat 6,293,594) in view of Safarevich et al. (US Pat 6,697,675; hereinafter Safarevich ‘675) and Dick et al. (US PG Pub 2009/0018393).
Regarding claim 9-13, Safarevich et al. discloses a method for electrically connecting at least one conductive wire of an implantable lead to an electrical connector (“connector pin”), the electrical connector configured to be connected to an implantable medical device such as a cardiac stimulation device, defibrillation and/or neuromodulation device (col. 1, lines 25-41) comprising the steps of: electrically connecting at least one conductive wire 36 to a first hypotube; and electrically connecting the first hypotube with a second hypotube of the electrical connector (col. 7, lines 24-44).  Safarevich et al. does not expressly disclose housing the at least one conductive wire of the lead in the first hypotube.  Safarevich ‘675 teaches it is well known in the art for a conductive wire strand 86 of an implantable lead to comprise a plurality of conductive wires (fig. 5a), at least two conductive wires housed through and electrically connected through to a same hypotube 92 (fig. 5a-b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Safarevich et al. to include a multi wire strand as known in the art and to try the welding connection design as taught .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Safarevich et al. (US Pat 6,293,594) in view of Safarevich et al. (US Pat 6,697,675; hereinafter Safarevich ‘675) and Dick et al. (US PG Pub 2009/0018393) as applied to claims 9-13 above, and further in view of Muench (US Pat 3,769,984).
Regarding claim 14, Safarevich et al. does not expressly disclose the at least one conductive wire is a single-stranded or multi-stranded conductive wire such that the conductive wire has a diameter of less than 150 microns or 0.45 French.  Muench teaches it is well known in the art of medical devices to use multi-stranded conductive wires with a diameter of less than 150 microns (col. 2, line 67 to col. 3, line 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Safarevich et al. to try using conductive wires of diameters less than 150 microns as taught by Muench as a change of shape is only involves routine skill in the art and such a change would not alter the operation of the device and would have been reasonably predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA S LEE/Primary Examiner, Art Unit 3792